        Case 1:21-cv-00350-JLS-JJM Document 1 Filed 03/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

KELLY A. CEGIELSKI,
                                                     NOTICE OF REMOVAL
                       Plaintiff,

v.                                                   Civ No.: ______________


TARGET CORPORATION,

                  Defendant.
_________________________________


       1.      Pursuant to 28 U.S.C. Section 1446(a), Defendant TARGET CORPORATION

(hereinafter “Defendant”), by its attorneys, Hurwitz & Fine, P.C., hereby gives notice of the

removal of this action from the State of New York, Supreme Court, County of Erie, to the United

States District Court for the Western District of New York.

       2.      Pursuant to Rule 81(a)(3)(A) of the Local Rule of Civil Procedure, annexed hereto

as Exhibit A is an Index of the State Court pleadings in this matter.

       3.      A copy of Plaintiff’s Summons and Complaint filed in the State Court is annexed

hereto as Exhibit B. According to Plaintiff’s Complaint, Plaintiff Kelly Cegielski (hereinafter

“Plaintiff”) alleges that Target was negligent in allowing and permitting a dangerous condition

within said premises that allegedly caused Plaintiff to be injured on May 5, 2017.

       4.      A copy of Defendant’s Answer is annexed hereto as Exhibit C.

       5.      The amount in controversy, as stated in Plaintiff’s Response to Defendant’s

Demand for Specific Relief Requested, exclusive of interests and costs, exceeds Two Million and

00/100 Dollars ($2,000,000.00). Defendant’s Demand for Specific Relief and Affidavit of Service

are annexed hereto as Exhibit D, and Plaintiff’s response, dated January 28, 2021 but not received


                                                 1
        Case 1:21-cv-00350-JLS-JJM Document 1 Filed 03/05/21 Page 2 of 3




by defense counsel until February 18, 2021 wherein Plaintiff sets forth a demand of Two Million

and 00/100 Dollars ($2,000,000.00), is annexed hereto as Exhibit E.

       6.      According to Plaintiff’s Complaint, Plaintiff is a resident of the State of New York.

       7.      Defendant TARGET CORPORATION is incorporated in the State of Minnesota

with its principle place of business in the State of Minnesota.

       8.      Less than thirty (30) days has elapsed since Defendant’s receipt of Plaintiff’s

Response to Defendant’s Demand for Specific Relief requested, which was on February 18, 2021.

       9.      Defendant is entitled to remove this action pursuant to 28 U.S.C. Section 1446(a)

because the District Court has original jurisdiction over the action pursuant to 28 U.S.C. Section

1332(a)(1), based upon diversity of citizenship of the parties.

       10.     Pursuant to 28 U.S.C. Section 1332 (c)(1), a corporation shall be deemed to be a

citizen of any state by which it has been incorporated and of the state where it has its principle

place of business.

             WHEREFORE, Defendant, TARGET CORPORATION hereby removes this action

from the State of New York, Supreme Court, County of Erie, to the United States District Court

for the Western District of New York.

DATED:         Buffalo, New York
               March 5, 2021
                                                      HURWITZ & FINE, P.C.,




                                              By:
                                                      Jody E. Briandi, Esq.
                                                      Attorneys for Defendant
                                                      Target Corporation
                                                      1300 Liberty Building
                                                      424 Main Street
                                                      Buffalo, New York 14202
                                                      (716) 849-8900

                                                 2
      Case 1:21-cv-00350-JLS-JJM Document 1 Filed 03/05/21 Page 3 of 3




TO:   Jason C. Luna, Esq.
      JASON C. LUNA, PLLC
      Attorney for Plaintiff
      4535 Southwestern Blvd, Suite 804B
      Hamburg, NY 14075
      (716) 648-6666




                                           3
